DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 8, 10-12, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 20170141026 A1; Tu) in view of Chang et al. (US 20050121744 A1; Chang).
Regarding claim 1, Tu in view of Chang discloses a method for manufacturing a semiconductor device, comprising: forming a first interconnect layer (Fig. 10, 702c; ¶59); forming a first resistive layer (Fig. 11,708; ¶60) on top of the first interconnect layer; forming a dielectric layer (Fig. 11,710; ¶60) on top of the first resistive layer; and forming a second resistive layer (Fig. 11,712; ¶60) on top of the dielectric layer, but is silent on wherein at least one of the first resistive layer or the second resistive layer includes a plurality of thin film resistors and wherein the first resistive layer, the dielectric 
Chang discloses a method of manufacturing a semiconductor device wherein at least one of the first resistive layer (Fig. 1B, 14A; ¶18) or the second resistive layer (Fig. 1B, 14B; ¶18) includes a plurality of thin film resistors and wherein the first resistive layer (Fig. 1B, 14A; ¶18), the dielectric layer (Fig. 1B, 16; ¶19), and the second resistive layer (Fig. 1B, 14B; ¶20) form a first metal-insulator- metal (MIM) capacitor; and connecting the first MIM to a second MIM capacitor (Fig. 1D, 24A/26/24B; ¶23) vertically using a via (Fig. 1D, 22C/22B/22D; ¶22).  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the structure Chang for forming a high density MIM capacitor structure to achieve higher density capacitance values while minimizing component area usage.
Regarding claim 2, Tu in view of Chang discloses the method of claim 1, wherein the first resistive layer (Fig. 11,708; ¶60 Tu), the dielectric layer (Fig. 11,710; ¶60 Tu), and the first interconnect layer are formed using a mask. (Fig. 9,702c selective etching requires a mask; ¶58 Tu) 
Regarding claim 3, Tu in view of Chang discloses the method of claim 1, wherein the first resistive layer (Fig. 11,708; ¶60 Tu), the second resistive layer (Fig. 11,712; ¶60 Tu), and the dielectric layer (Fig. 11,710; ¶60 Tu) are formed simultaneously (¶61 same process/same mask Tu).  

Regarding claim 4, Tu in view of Chang discloses the method of claim 1, further comprising forming a via (Figs. 12/313, in layer 702d to form interconnect 704c; ¶63 Tu) on top of the second resistive layer (Fig. 12,712; ¶60 Tu).  
Regarding claim 7, Tu in view of Chang discloses the method of claim 1, wherein the first resistive layer comprises a metal (Fig. 11,708 Copper; ¶62 Tu), and the second resistive layer (Fig. 11,712 TiN; ¶62 Tu) having a resistance higher than the first resistive layer.  
Regarding claim 8, Tu in view of Chang discloses the method claim 1, wherein the first resistive layer (Fig. 11,708 TiN; ¶62 Tu) has a resistance greater than the second resistive layer, and the second resistive layer comprises a metal. (Fig. 11,712 Copper; ¶62 Tu) 
Regarding claim 10, Tu in view of Chang discloses a semiconductor device, comprising: a first interconnect layer (Fig. 10, 702c; ¶59); a first resistive layer (Fig. 11,708; ¶60) disposed on top of the first interconnect layer; a dielectric layer (Fig. 11,710; ¶60) disposed on top of the first resistive layer; and a second resistive layer (Fig. 11,712; ¶60) disposed on top of the dielectric layer , but is silent on wherein at least one of the first resistive layer or the second resistive layer includes a plurality of thin film resistors and wherein the first resistive layer, the dielectric layer, and the second resistive layer form a first metal-insulator- metal (MIM) capacitor; and connecting the first MIM to a second MIM capacitor vertically using a via.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the structure Chang for forming a high density MIM capacitor structure to achieve higher density capacitance values while minimizing component area usage.
Regarding claim 11, Tu in view of Chang discloses the semiconductor device of claim 10, wherein  a mask (¶61 Same process/same mask Tu) layer defines the shapes of the first resistive layer (Fig. 11,708; ¶60 Tu), the  dielectric layer (Fig. 11,710; ¶60 Tu), and the second resistive layer (Fig. 11,712; ¶60 Tu).  
Regarding claim 12, Tu in view of Chang discloses the semiconductor device of claim 10, further comprising a via (Figs. 12/313, In layer 702d to form interconnect 704c; ¶63 Tu) formed on top of the second resistive layer (Fig. 11,712 TiN; ¶62 Tu) or the first interconnect layer.  
Regarding claim 16, Tu in view of Chang discloses the semiconductor device of claim 10, wherein the first resistive layer (Fig. 11,708 Copper; ¶62 Tu) comprises a 
Regarding claim 17, Tu in view of Chang discloses the semiconductor device of claim 10, wherein the first resistive layer (Fig. 11,708 TiN; ¶62 Tu) has a resistance greater than the second resistive layer, and the second resistive layer comprises a metal.  (Fig. 11,712 Copper; ¶62 Tu)
Regarding claim 20, Tu in view of Chang discloses a method for manufacturing a semiconductor device, comprising: forming an interconnect layer  (Fig. 10, 702c; ¶59); forming a first resistive layer (Fig. 11,708; ¶60) on top of the interconnect layer; forming a dielectric layer (Fig. 11,710; ¶60) on top of the first resistive layer; and forming a second resistive layer (Fig. 11,712; ¶60) on top of the dielectric layer, wherein the first resistive layer, the dielectric layer, and the interconnect layer are formed using a single mask, but is silent on wherein at least one of the first resistive layer or the second resistive layer includes a plurality of thin film resistors and wherein the first resistive layer, the dielectric layer, and the second resistive layer form a first metal-insulator-metal (MIM) capacitor; and connecting the first MIM to a second MIM capacitor vertically using a via. 
A damascene (uses a mask) process is used to form the interconnect layer 704b followed by depositing the first resistive layer, the dielectric layer, on the interconnect layer without using an additional mask.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the structure Chang for forming a high density MIM capacitor structure to achieve higher density capacitance values while minimizing component area usage.
Regarding claim 21, Tu in view of Chang discloses the method of claim 5, wherein the second MIM capacitor (Fig. 1D, 24A/26/24B; ¶23 Chang) is formed by: forming a third resistive layer  (Fig. 1D, 24A; ¶23 Chang) on top of the second interconnect layer; forming a second dielectric layer  (Fig. 1D, 26/24B; ¶23 Chang) on top of the third resistive layer; and forming a fourth resistive layer  (Fig. 1D, 24B; ¶23 Chang) on top of the second dielectric layer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the structure Chang for forming a high density MIM capacitor structure to achieve higher density capacitance values while minimizing component area usage.

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 20170141026 A1; Tu) in view of Chang et al. (US 20050121744 A1; Chang).
Regarding claim 5, Tu in view of Chang discloses the method of claim 4, but is silent on further comprising forming a second interconnect layer on top of the via.  
In the present embodiment the second interconnect layer is formed in the via. 
In another embodiment an alternative method is disclosed where the interconnect (Fig. 7, 704d; ¶47) is formed on top of the via between it and the second resistive layer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the interconnect structure of Figure 7 to account for differences in height between the first MIM 
Regarding claim 13, Tu in view of Chang discloses the semiconductor device of claim 12, but is silent on further comprising a second interconnect layer formed on top of the via.
In the present embodiment the second interconnect layer is formed in the via. 
In another embodiment an alternative method is disclosed where the interconnect (Fig. 7, 704d; ¶47) is formed on top of the via between it and the second resistive layer.
 
Claim 6, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 20170141026 A1; Tu) in view of Chang et al. (US 20050121744 A1; Chang) and further in view of Lindert et al. (US 20130271938 A1; Lin).
Regarding claim 6, Tu in view of Chang discloses the method of claim 1, but is silent on wherein the first interconnect layer comprises manganese.  
Lin discloses forming an interconnect structure wherein the first interconnect layer comprises manganese.  (¶30)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use manganese to eliminate the need for a barrier layer.
Regarding claim 9, Tu in view of Chang discloses the method claim 1, but is silent on wherein at least one of the first resistive layer or the second resistive layer includes a plurality of thin film resistors.
Lin discloses forming capacitor resistors (electrodes) (Fig. 5, bottom electrode/top electrode; ¶ 38) wherein at least one of the first resistive layer or the second resistive layer includes a plurality of thin film resistors.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a resistive layer to have a plurality of thin film layer to provide barrier layers between a top layer and capacitor dielectric.
Regarding claim 14, Tu in view of Chang discloses the semiconductor device of claim 10, but is silent on wherein the first resistive layer or the second resistive layers layer includes a plurality of thin film resistors.  
Lin discloses forming capacitor resistors (electrodes) (Fig. 5, bottom electrode/top electrode; ¶ 38) wherein at least one of the first resistive layer or the second resistive layer includes a plurality of thin film resistors.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a resistive layer to have a plurality of thin film layer to provide barrier layers between a top layer and capacitor dielectric.
Regarding claim 15, Tu in view of Chang discloses the semiconductor device of claim 10, but is silent on wherein the first interconnect layer comprises manganese. 
Lin discloses forming an interconnect structure wherein the first interconnect layer comprises manganese.  (¶30)
Before the effective filing date of the invention it would have been obvious to one having ordinary 
Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 20170141026 A1; Tu) in view of Pinch et al. (US 3985919 A1; Pinch).
Regarding claim 18, Tu in view of Chang discloses the semiconductor device of claim 10, but is silent on wherein the first resistive layer has a resistivity of approximately 100 to 300 ohms per cm squared.  
Pinch discloses forming a resistive layer for use in a capacitor having a sheet resistance of from about 50 ohms/square to 5000 ohms/square. (Column 1 lines 30-36)
 allowing for a very small sized resistor. While, Pinch does not expressly teaches the range of 100 to 300 ohms per cm squared some of its value” 50 ohms/square to 5000 ohms/square” fall within the claim range of 100 to 300 ohms per cm squared, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “50 ohms/square to 5000 ohms/square”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 19, Tu in view of Chang discloses the semiconductor device of claim 10, but is silent on wherein the second resistive layer has a resistivity of greater than approximately 600 ohms per cm squared.  
Pinch discloses forming a resistive layer for use in a capacitor having a sheet resistance of from about 50 ohms/square to 5000 ohms/square. (Column 1 lines 30-36)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a high sheet resistance resistor for allowing for a very small sized resistor. While, Pinch does not expressly teaches the range of approximately 600 ohms per cm squared some of its value” 50 ohms/square to 5000 ohms/square” fall within the claim range of approximately 600 ohms per cm squared, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816